Title: To John Adams from Thomas Digges, 8 June 1780
From: Digges, Thomas,Brett, Alexander
To: Adams, John


      
       Dr. Sir
       London June 8. 1780
      
      My letters of the 9th., 26th., and 29th., ultimo have not, I fear, all got safe to hand; that of the former date was probably lost when the packet was taken. I continue to forward you Pamphlets and New Papers via Ostend as Neutral vessells sail, and shall do so until I have some orders to the contrary. Mr. F. Bowens at Ostend receives and forwards them to the Hotel Vallois to you; I mentiond some time ago to him that you would give him a line in order to direct them more properly should you see fit; at any rate a line from you to Him may not be amiss, for it may insure more attention to parcels thus forwarded.
      
      I mentiond to you there was a mode of getting papers abroad by means of agreement with the Post offices: If you find that way more eligible than the present you have only to write me to put a stop to sending them by way of Ostend. They can be conveniently forwarded every 9 or 10 days as heretofore, provided you do not dislike the delays consequent to merchantile vessels sailing; The trouble is little or none to me, for I get a friend near the Tower to purchase and ship them for the profits of first reading. I should be glad of a line to know your determination on this point, and whether parcells have got safe sent on the following days—Apr. 25—May 6—May 16th.—May 27th.—and the present day. I will annex if I have time the particular books and papers sent by each conveyance in order that you may prove if any have been lost.
      I have passd to your Credit four Louis D’ors received by Capt. Cazneau, and Mr. T——r told me a few days ago he had orders from Mr. Grand to pay me any demands (as far as 20 or 25 Guineas) I might make on Him. The City is in such a ferment on Account of the mob, and the houses of all Papists (of which discreption most likely Monsr. T——rs is one) that I shall take up twenty Guineas from him the first time I go into the City, most likely this afternoon; and I will account with you therefor. Most likely Mr. Jas. Barnet, the Bearer of this, will have twelve guineas to pay you on my account. He was Captain of a vessel part ownd by Monr. Rey De. Chamont on whom he has given me a bill for 12 Guineas which I was recipiatd to advance him to get him forward, and if this bill should not be paid (which I am not certain it will) Mr. Barnet promises to pay the money to you as well as any further small sum he may have occasion to take up at Ostend.
      You must recollect every circumstance relative to the non acceptance of the two Cartels from Boston to England in Decr. last. The vessel which C——z——au was master of will come off considerably sufferer by the voyage she went to Ireland and is on her way to NY. Mr. Mitchell of Boston who ownd the other had his ship seizd at Bristol as a prize formerly taken on a voyage from Glasgow to N York. His perseverance and petitions for redress on account of the Cartel not being complyd with, has got him payment for His ship and all Expences, for last week the ministry or rather Admiralty listend to his suit, and payd him £2918:0:0 Sterling which is near 1000£ more than was expectd; but when an account was to be made out, that was supposd would be dockd, there was no harm in making out an exhorbitent one. I firmly beleive they payd it principally thro fear.
      
      Mitchell is 8 or 10 days on his way back, and will most probably be the first to state the whole transactions to the board and Council who Commissioned him to come to Europe in the Cartel. I wish the other vessel had fared as well. The non complyance with the Cartel in point of releasing an equal number of American Prisoners here, will naturally be much resented in America, and will I suppose, cause some stoppage to be made in the Cartels between Boston and N York, if not lead to an act of just retaliation.
      The American Cartel from hence to France seems totally at a stand for some months back and the prisoners are in consequence very discontented and numbers entering into the English service: There remains about 250 or 60 in all.
      You will see by the inclosd part of a news paper the Camp and Position of the Protestant Petitioners on fryday last. The papers herewith sent will inform You of all the riotous and alarming proceedings since. Martial Law was proclaimd or rather read at the Parade of St. James on Wednesday and it still continues over all parts of the Metropolis. A great reenforcement of horse and foot being calld in in Consequence thereof, the mob were in a great measure dispersd and got under last night (i.e. Thursday for I have now got to the 9th.) and a camp of 6,000 men is formd in Hyde park instead of going to Plymouth where they were intended. The mischeif done by fire and plunder both to private and publick property is incredible and nothing can throw greater disgrace upon the civil authority, or on the Government for want of energy, than that a very few hundreds Rioters and plunderers did such compleat mischief, alarmd the whole City for many nights, and intirely put an end to all police and government for several days. The bent of all seemd leveled at the Catholics, nothing of politics seemd to actuate the Mob. Patriots as well as Toreys and ministerealists seemd to be indiscriminately the objects of wrath, tho in the latter part of the Riot the bent seemed to be levelld at the Court side of the question. The Words no Popery, no Papists, down with the Papists, &c &c &c were writ up on almost every House and wall. Strange it is to tell but those bigotted Petitioners seemd to have forgot all the innovations on their rights as Englishmen, for 15 years past, and now for a trifling phantom, a fear for Popery getting in, they rise in multitudes and by conflagration and Theft ruin hundreds of innocent people, While the principal authors of the mischief go unpunishd. The Mob revelld in Theft, drunkenness, and destruction to property for several nights without hardly an appearance to put a stop to it by Magistrates or military. There were 
      
      no prisons to confine in, no majestrates to commit, no constables to apprehend, nor no soldiery to protect. About 100 daring fellows, chiefly boys, compleatly destroyd New Gate (the Strongest prison in Europe) and in one hour from the first onset releasd upwards of 300 prisoners; They could with much more ease and facility and in less time too have compleatly destroyd the Bank of England, which they threatend the same Evening, but some over zealous patriot diverted their purpose by a harrangue and desiring them to follow him to Lord Stormonts Mansfields in Bloomsbury and defer the Business of the Bank till next night. At this very next night, so little was the protection given to the City, that the Country might have been put totally afloat by the destruction of the Bank, had not some other persuit diverted the attention of the mob and drew them off.
      That quarter of the City is now guarded by several pieces of Artillery, by different Troops of Horse and foot, and no sort of Business has been done for Tuesday Wednesday and Thursday; for in stead of plodding merchants on the Exchange the Horse and foot have been quarterd and parading within. The K—g I dare answer for it is now the happiest Monarch in Europe; He is now at the head of everything and I beleive at the summit of his wish. This is the Country this is the People and power which are to bring America to unconditional Submission!!!
      Not a word yet authentic from Chas. Town; report is current that ministry have accounts that Clinton was repulsd or gave up his purpose the 28th. April.
      I hope for a line (if but a line) when any satisfactory accounts arrive from thence to your quarter. We are all in the Dumps about the state of naval affairs in the Wt. Indies and think Jamaica will fall an easy prey to the Spanish fleet which lately saild from Cadiz.
      I am with the Greatest regard Dr. Sir Yr. obt. Servant
      
       Alexr. Brett
      
      
       Fryday 9th. late at night. Lord Geo Gordon was taken up this Evening at 5 by a party of Soldiery aided with a Secretary States warrant. He was some hours under Examination at the Horse-Guards and was committed to the Tower for High Treason about 10 at night. This will breed a great disturbance among his Party, and it is generally lookd upon as an impolitic act, for the discontents in Country Towns and in Scotland are such as would indicate a rising among the people.
      
     